Hill, J.
The exception in this case is to the sustaining of a general demurrer to an intervention which is practically the same as that filed in the case of Graves v. Decatur, ante, with an elaborate amendment thereto. When an intervention is filed, the intervenors take the case as they find it; and the foundation of the interventions in both cases is the same, with the same plaintiff and defendants, receiver, etc. The intervention in the instant case does add new parties defendant by amendment; but the controlling questions in the preceding cases, which were ruled on adversely to the contentions of intervenors in the present case, are controlling here; and therefore the judgment sustaining the general demurrer to the petition is affirmed.

Judgment affirmed.


All the Justices concur.